OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — CONTROL OVER IMPROVEMENTS ON LEASE PROPERTY ** THE COMMISSIONERS OF THE LAND OFFICE OF THE STATE OF OKLAHOMA DO NOT HAVE THE AUTHORITY TO PROHIBIT THE PAYMENT OF A "BONUS" TO THE LESSEE BY ANOTHER AS CONSIDERATION FOR THE TRANSFER OF THE UNEXPIRED TERM OF THE LEASE, AND CANNOT REQUIRE THAT THE "BONUS" BE PAID BY THE STATE. CITE: 64 Ohio St. 1971 260 [64-260], 64 Ohio St. 1971 1 [64-1], 64 Ohio St. 1971 259 [64-259], OPINION NO. 71-297 (MARVIN C. EMERSON)